                                            Case 2:20-cv-01002-RFB-NJK Document 27 Filed 07/02/20 Page 1 of 3



                                        1   MARK E. FERRARIO, ESQ.
                                            Nevada Bar No. 1625
                                        2   JACOB D. BUNDICK, ESQ.
                                            Nevada Bar No. 9772
                                        3   MICHAEL R. HOGUE, ESQ.
                                            Nevada Bar No. 12400
                                        4   GREENBERG TRAURIG, LLP
                                        5   10845 Griffith Peak Drive, Suite 600
                                            Las Vegas, Nevada 89135
                                        6   Telephone: (702) 792-3773
                                            Facsimile: (702) 792-9002
                                        7   Email: ferrariom@gtlaw.com
                                                   bundickj@gtlaw.com
                                        8          hoguem@gtlaw.com
                                        9
                                            Counsel for Defendant
                                       10   Allegiant Air, LLC

                                       11
                                                                         UNITED STATES DISTRICT COURT
                                       12
10845 Griffith Peak Drive, Suite 600




                                                                                DISTRICT OF NEVADA
   Las Vegas, Nevada 89135




                                       13
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                            DEANNA HERR, on behalf of herself and all            Case No.: 2:20-cv-01002-RFB-NJK
                                       14   others similarly situated,
                                       15                         Plaintiff,
                                                                                                 STIPULATION AND ORDER FOR
                                       16   v.                                                   EXTENSION OF TIME FOR
                                                                                                 RESPONSIVE PLEADING TO
                                       17   ALLEGIANT AIR, LLC, a Nevada Limited                 PLAINTIFF’S COMPLAINT
                                            Liability Company,
                                       18
                                                                                                 [FIRST REQUEST]
                                                                  Defendant.
                                       19

                                       20

                                       21          Defendant ALLEGIANT AIR, LLC (“Allegiant”), by and through its undersigned counsel,

                                       22   the law firm of Greenberg Traurig, LLP, and Plaintiff DEANNA HERR (“Herr”), by and through

                                       23   her undersigned counsel, the law firm of Semenza Kircher Rickard, hereby stipulate and agree to

                                       24   extend the time for Allegiant to file an answer or other responsive pleading to Herr’s Complaint, up

                                       25   to and including thirty (30) days after a decision is issued on the pending motion for an order

                                       26   consolidating Rebecca Bratcher v. Allegiant Travel Company, Case No. 2:20-cv-00767-APG-BNW

                                       27   (D. Nev. 2020) (the “Bratcher Action”) with this case. Good cause exists to grant this Stipulation,

                                       28   based on the following:
                                                                                        Page 1 of 3
                                            Case 2:20-cv-01002-RFB-NJK Document 27 Filed 07/02/20 Page 2 of 3



                                        1             WHEREAS, on June 5, 2020, this case was transferred to this Court pursuant to a stipulation

                                        2   and order directing transfer from the Eastern District of Michigan (ECF Nos. 8, 9);

                                        3             WHEREAS, pursuant to the terms of the stipulation and order transferring this case from the

                                        4   Eastern District of Michigan, Allegiant’s response to Herr’s Complaint is due on July 6, 2020 (ECF

                                        5   No. 8);

                                        6             WHEREAS, on June 5, 2020, in the Bratcher Action, Plaintiff Rebecca Bratcher filed a

                                        7   motion for an order consolidating the Bratcher Action with this case (the “Consolidation Motion”);

                                        8             WHEREAS, on June 11, 2020, in this case, Rebecca Bratcher also filed a motion to

                                        9   intervene for the limited purpose of seeking consolidation (ECF No. 13);

                                       10             WHEREAS, like this case, the Bratcher Action is a putative class action pending in the

                                       11   District of Nevada that concerns consumer refunds on Allegiant flights as a result of the COVID-19

                                       12   pandemic;
10845 Griffith Peak Drive, Suite 600
   Las Vegas, Nevada 89135




                                       13             WHEREAS, if the Consolidation Motion is granted, the parties anticipate a consolidated
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       14   complaint will be filed that supersedes Herr’s Complaint;

                                       15             WHEREAS, to proceed efficiently and orderly, the parties met and conferred in good faith,

                                       16   and agreed that Allegiant’s response to Herr’s claims should follow a decision on the Consolidation

                                       17   Motion and the filing of a consolidated complaint, if consolidation is ordered;

                                       18             WHEREAS, the parties also advise the Court that this case and the Bratcher Action are the

                                       19   subject of a motion to transfer both cases, along with dozens of other COVID-19 airline ticket

                                       20   refund cases, pending before the Judicial Panel on Multi-District Litigation (MDL No. 2957) (the

                                       21   “MDL Transfer Motion”);

                                       22             WHEREAS, the MDL Transfer Motion seeks transfer to the Northern District of Illinois;

                                       23             WHEREAS, responses to the MDL Transfer Motion are due on July 9, and replies are due

                                       24   on July 16;

                                       25             NOW, THEREFORE, IT IS HEREBY STIPULATED, by and between Herr and Allegiant,

                                       26   subject to the Court’s approval, that:

                                       27             The deadline for Allegiant to respond to Herr’s Complaint shall be extended until thirty (30)

                                       28   days after a decision is issued on the pending Consolidation Motion, as follows:
                                                                                           Page 2 of 3
                                            Case 2:20-cv-01002-RFB-NJK Document 27 Filed 07/02/20 Page 3 of 3



                                        1          (a)    If the Consolidation Motion is granted and a consolidated complaint is ordered to be

                                        2                 filed, Allegiant’s response to that consolidated complaint shall be due thirty (30)

                                        3                 days after its filing.

                                        4          (b)    In the event of denial of the Consolidation Motion, Allegiant’s response to Herr’s

                                        5                 Complaint shall be due thirty (30) days after entry of an Order issuing such denial.

                                        6          IT IS SO STIPULATED.

                                        7   DATED this 1st day of July, 2020.                  DATED this 1st day of July, 2020.
                                        8
                                            GREENBERG TRAURIG, LLP                             SEMENZA KIRCHER RICKARD
                                        9
                                       10
                                            /s/ Jacob D. Bundick                               /s/ Lawrence J. Semenza, III
                                       11   MARK E. FERRARIO, ESQ.                             LAWRENCE J. SEMENZA, III, ESQ.
                                            Nevada Bar No. 1625                                Nevada Bar No. 7174
                                       12
                                            JACOB D. BUNDICK, ESQ.                             CHRISTOPHER D. KIRCHER, ESQ.
10845 Griffith Peak Drive, Suite 600
   Las Vegas, Nevada 89135




                                       13   Nevada Bar No. 9772                                Nevada Bar No. 11176
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)




                                            MICHAEL R HOGUE, ESQ.                              JARROD RICKARD, ESQ.
          (702) 792-3773




                                       14   Nevada Bar No. 12400                               Nevada Bar No. 10203
                                            10845 Griffith Peak Drive, Suite 600               KATIE L. CANNATA, ESQ.
                                       15   Las Vegas, Nevada 89135                            Nevada Bar No. 14848
                                       16                                                      10161 Park Run Drive, Suite 150
                                            Counsel for Defendant                              Las Vegas, Nevada 89145
                                       17   Allegiant Air, LLC
                                                                                               LIDDLE AND DUBIN PC
                                       18                                                      DAVID R. DUBIN, ESQ. (Pro Hac Vice)
                                                                                               NICHOLAS A. COULSON, ESQ. (Pro Hac Vice)
                                       19                                                      975 East Jefferson Avenue
                                       20                                                      Detroit, Michigan 48207

                                       21                                                      Counsel for Plaintiff
                                                                                               Deanna Herr
                                       22

                                       23                                                     ORDER
                                       24          IT IS SO ORDERED.
                                       25          DATED this 2nd                  day of   July           , 2020.
                                       26

                                       27
                                                                                                   UNITED STATES MAGISTRATE JUDGE
                                       28
                                                                                            Page 3 of 3
